UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1960


PATRICK CHRISTIAN,

                    Plaintiff - Appellant,

             v.

WILLIAM H. DADMUN, Records and Receipts Manager; VICKI
BRIDGEMAN, Unclaimed Property Manager; MANJU GANERIWALA,
Virginia Treasurer,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:18-cv-00489-MHL)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick O. Christian seeks to appeal the district court’s order dismissing without

prejudice his civil complaint filed under 42 U.S.C. § 1983 (2012). We may exercise

jurisdiction only over final orders of the district court, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).              We

conclude that the order Christian seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807 F.3d 619

(4th Cir. 2015).

       Accordingly, we dismiss the appeal for lack of jurisdiction and remand the case to

the district court with instructions to allow Christian to reinstate his case and file an

amended complaint.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                             2